Judgment, Supreme Court, New York County (Stephen Crane, J.), entered March 9, 1994, which denied petitioner’s application pursuant to CPLR article 78 to annul respondents’ determination denying petitioner’s application for an accidental disability pension, and dismissed the petition, unanimously affirmed, without costs.
Respondents’ determination that the injury petitioner sustained to his shoulder and back when, in the course of his employment with the New York City Parks Department, he lifted a wheelbarrow into a dump truck, was not the result of an unexpected event, and thus not an "accident” within the meaning of Retirement and Social Security Law § 605 (b) (3), was not arbitrary and capricious (see, Matter of Lichtenstein v Board of Trustees, 57 NY2d 1010; Matter of Danyi v Board of Trustees, 176 AD2d 451). Concur—Ellerin, J. P., Wallach, Kupferman, Ross and Mazzarelli, JJ.